Opinion by
Mr. Justice Mitchell,
This case appears to have been unlucky throughout, especially in that by an inadvertence of counsel an appeal was taken hi another branch of the controversy between the same parties but of a different number, and before the mistake was corrected costs of execution had been incurred far exceeding the amount involved in this judgment. To cap the series of misfortunes it now appears that there is no bill of exceptions. The stenographer’s notes are filed, but even these though they make mention of objections do not show any exceptions allowed by the *459judge, and no bill of exceptions has been signed by Mm. Without tMs there is nothing on which tMs court can base a review of the rulings or the charge.
We have gone over this subject so frequently of late that it is only necessary to refer to Com. v. Arnold, 161 Pa. 327, and Pool v. White, 171 Pa. 500.
Appeal quashed at the costs of the appellant.